El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los demandantes apelan de una resolución aprobando un memorándum de costas y alegan que la corte de distrito cometió error al conceder una partida de $500 por concepto de honorarios de abogado. Uno de los apelados solicita la *799desestimación del recurso por falta de nn señalamiento de errores suficiente, y además por frívolo. Los apelantes ten-drían poca razón para quejarse si se desestimara la apela-ción por el primer motivo solamente. Sin embargo, de un memorándum radicado se desprende que la contención principal de los apelantes parece ser que la cuantía concedida por concepto de honorarios es excesiva.
•' 'Hubo alguna prueba ante la corte de distrito que habría sostenido la concesión de una suma considerablemente menor de $500. Hubo otro testimonio ampliamente suficiente para sostener la concesión hecha. El memorándum de los ape-lantes radicado durante la vista de la moción para desestimar, así como su alegato original, dejan de convencernos de que la cantidad de $500 sea excesiva. El juez de distrito tiene discreción en materias de esta índole y no hubo abuso de tal discreción en el presente caso;

A maestro juicio, el recurso es claramente, frivolo y debe ser desestimado.